IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40702
                           Summary Calendar
                          __________________


RICHARD C. MORROW,

                                       Plaintiff-Appellant,

versus

J. COLLINS, Exec. Dir.; W. SCOTT,
95-Director; L. WOODS, Warden; ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. C-95-CV-36
                        - - - - - - - - - -
                           March 15, 1996
Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Richard C. Morrow appeals the dismissal of his civil rights

suit for frivolousness.    Because Morrow fails to raise a due

process argument concerning the October 1994 and February 1995

disciplinary proceedings, any such argument is deemed abandoned

on appeal.     See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th Cir.

1994).

     Morrow argues that the TDCJ rules, by their wording, created

a constitutionally protected liberty interest for a prisoner to

     1
        Pursuant to Local Rule 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40702
                                 -2-

be free from the arbitrary practices associated with the

progressive release schedule and Morrow's placement on extended

lockdown or administrative segregation for 60 days, without known

cause, beginning December 2, 1994.    "[A]dministrative

segregation, without more, does not constitute a deprivation of a

constitutionally cognizable liberty interest."      Luken v. Scott,

71 F.3d 192, 193 (5th Cir. 1995).    Because Morrow's complaint

lacked an arguable basis in law, the district court did not abuse

its discretion in dismissing the suit as frivolous.       See Denton

v. Hernandez, 504 U.S. 25, 33 (1992).

     Morrow's contention concerning the lack of a Spears2 hearing

is equally without merit.   Given that Morrow provided sufficient

factual detail in his complaint and had opportunity to respond to

the motion for dismissal, a Spears hearing, which is in the

nature of a motion for a more definite statement, see Wilson v.

Barrientos, 926 F.2d 480, 482 (5th Cir. 1991), was not necessary.

     AFFIRMED.




     2
         Spears v. McCotter, 766 F.2d 179 (1985).